Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,109,105. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the pending claims of the application as follows:



As per claim 1, 11,109,105 teaches a method performed by a remote computing system, the method comprising: 
causing a user display to display a graphical user interface (GUI) that enables a user to select a time range and a single digital display as a locale (Claim 11 Column 31 lines 63-65); and 
causing, based on the user selecting the time range and the single digital display as the locale, the user display to display, on the GUI, a list of a plurality of media content that have been displayed on the single digital display, each of the plurality of media content being ordered according to analysis insight for the single digital display selected and the time range selected (Claim 11 Column 31 lines 66-Column 32 line 6), wherein 
the analysis insight includes at least impression counts that are counts of views by people of the plurality of media content on one or more digital displays associated with the locale (Claim 11 Column 32 lines 11-14).

As per claim 2, 11,109,105 teaches a method of claim 1, further comprising: causing, in response to the user selecting media content of the list of the plurality of media content displayed on the GUI, the user display to display, on the GUI, age and gender distributions of the impression count of the media content selected for the single digital display selected and the time range selected, wherein (Claim 12 Column 32 lines 14-20)
the list of the plurality of media content and the age and gender distributions are displayed at a same time (Claim 12 Column 32 lines 21-22).

As per claim 3, 11,109,105 teaches a method of claim 1, further comprising: 
causing, in response to the user selecting media content of the list of the plurality of media content displayed on the GUI, the user display to display, on the GUI, age and gender distributions of an opportunity to see (OTS) count of the media content selected for the single digital display selected and the time range selected, wherein (Claim 13 Column 32 lines 24-29)
the OTS count is a count of people who were determined to have had an opportunity to see the media content on the single digital display of the locale. (Claim 13 Column 32 lines 30-32)

As per claim 4, 11,109,105 teaches a method of claim 1, wherein 
the GUI displayed enables the user to select one or both of triggered media content and non- triggered media content of the plurality of media content that have been displayed on the single digital display, and the GUI displays the list of the plurality of media content based on selection of one or both of the triggered media content and the non-triggered media content, (Claim 14 Column 32 lines 14-20)
 the triggered media content is media content selectively displayed on the single digital display based on information about at least one person while the at least one person is at the locale, (Claim 14 Column 32 lines 41-44) and 
the non-triggered media content is media content that is displayed on the single digital display according to a playlist of the media content scheduled in advance (Claim 14 Column 32 lines 45-47).

As per claim 5, 11,109,105 teaches a method of claim 1, further comprising: 
receiving, via a wide area network, customer demographics data from a local computing system that obtains the customer demographics data by processing camera data received from at least one camera, wherein (Claim 15 Column 32 lines 49-52)
the local computing system is configured to select media content from the plurality of media content based on applying the customer demographics data to the rule set or Al model, and cause the single digital display to play the media content based on selecting the media content. (Claim 15 Column 32 lines 53-57)

As per claim 6, 11,109,105 teaches a method of claim 5, further comprising: 
receiving, from the local computing system via the wide area network, analytics data comprising dates and times of displaying of the plurality of media content on the single digital display, a customer identification (ID) of at least one person of the people, orientation information of a face of the at least one person, and the customer demographics information; and (Claim 16 Column 32 lines 59-65)
obtaining the impression counts of the plurality of media content based on the analytics data. (Claim 16 Column 32 lines 66-67)

As per claim 7, 11,109,105 teaches a method of claim 6, further comprising: 
receiving proof of play data that comprises the dates and the times of displaying of the plurality of media content on the single digital display, and IDs of the plurality of media content displayed on the single digital display; and (Claim 17 Column 33 lines 2-5)
obtaining the impression counts of the plurality of media content based on the analytics data and the proof of play data. (Claim 17 Column 33 lines 7-9)

As per claim 8, 11,109,105 teaches a method of claim 1, further comprising: 
receiving analytics data comprising dates and times of displaying of the plurality of media content on the single digital display, a customer identification (ID) of at least one person of the people, orientation information of a face of the at least one person, and customer demographics information; and (Claim 18 Column 33 lines 11-17)
obtaining the impression counts of the plurality of media content based on the analytics data. (Claim 18 Column 33 lines 18-19)

As per claim 9, 11,109,105 teaches a method of claim 1, wherein: 
the analysis insight further includes opportunity to see (OTS) counts that are counts of people who were determined to have had an opportunity to see the media content on the single digital display of the locale, and  (Claim 13 Column 32 lines 24-32)
the GUI enables the user to select a type of the analysis insight used for ordering each of the plurality of media content (Claim 13 Column 32 lines 24-32).

17387784
10
11
12
13
14
15
16
17
18
11109105
1
2
3
4
5
6
7
8
9










17387784
19
20







11109105
10
3








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN F PITARO/Primary Examiner, Art Unit 2198